                      Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 1 of 27
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District of&ROXPELD

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 21-SC-1418
    TWO CELLULAR DEVICES, A BLACK APPLE IPHONE AND BLACK
    ALCATEL FLIP PHONE, THAT ARE CURRENTLY IN THE                            )
    POSSESSION OF THE BUREAU OF ALCOHOL, TOBACCO,                            )
    FIREARMS, AND EXPLOSIVES AT 90 K STREET NE IN                            )
    WASHINGTON, D.C. UNDER RULE 41
    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
      6HH$WWDFKPHQW$ LQFRUSRUDWHGE\UHIHUHQFH
                        District of Columbia
/RFDWHGLQWKHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB, there is now concealed (identify the SHUVRQRUGHVFULEHWKH
SURSHUW\WREHVHL]HG 

      6HH$WWDFKPHQW% LQFRUSRUDWHGE\UHIHUHQFH

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔
               u contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
          18 U.S.C. § 922(g)(1); 21 U.S.C. § 841; 22 D.C. Code § 4503(a)(1), (b)(1).


          The application is based on these facts:
             See Affidavit in Support of Application for Search Warrant.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of       days (give exact ending date if more than 30 days:                                    ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                      Applicant’s signature

                                                                                                Kevin Smith, Special Agent
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
7HOHSKRQH                                             (specify reliable electronic means).


Date:             4/30/2021
                                                                                                        Judge’s signature

City and state:            :DVKLQJWRQ'&                                                     G. Michael Harvey
                                                                                                8QLWHG6WDWHV0DJLVWUDWH-XGJH
                           Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 2 of 27
                                                                                      ✔ Original
                                                                                      u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                          for the
                                                                    'LVWULFWRI&ROXPELD

                  In the Matter of the Search of                             )
             (Briefly describe the property to be searched                   )
              or identify the person by name and address)                    )      Case No. 21-SC-1418
   TWO CELLULAR DEVICES, A BLACK APPLE IPHONE AND BLACK
   ALCATEL FLIP PHONE, THAT ARE CURRENTLY IN THE                             )
   POSSESSION OF THE BUREAU OF ALCOHOL, TOBACCO,                             )
   FIREARMS, AND EXPLOSIVES AT 90 K STREET NE IN                             )
   WASHINGTON, D.C. UNDER RULE 41
                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
            An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
                                                                                      District of Columbia
 of the following person or property located in theBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
(identify the person or describe the property to be searched and give its location):

See Attachment A (incorporated by reference).




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B (incorporated by reference).




        YOU ARE COMMANDED to execute this warrant on or before                    May 13, 2021         (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        G. Michael Harvey                    .
                                                                                                   (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:                         4/30/2021
                                                                                                           Judge’s signature

City and state:                      Washington, D.C.                                          G. Michael Harvey
                                                                                               8QLWHG6WDWHV0DJLVWUDWH-XGJH
                           Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 3 of 27
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
21-SC-1418
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
        Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 4 of 27




                                    ATTACHMENT A

                                   Property to be searched

       The properties to be searched are a black Apple iPhone encased in a gray and white cell

phone case, and a black Alcatel “flip phone”, IMEI 015565004066770, with a slightly cracked

screen hereinafter referred to as “TARGET DEVICES”. The TARGET DEVICES are currently

stored at 90 K Street NE, Washington, DC, which is the Washington Field Division of ATF.




                                              1
         Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 5 of 27




                                      ATTACHMENT B

                                      Property to be seized

       1.      The items, information, and data to be seized are fruits, evidence, information

relating to, contraband, or instrumentalities, in whatever form and however stored, relating to

violations of 18 U.S.C. § 922(g)(1), 21 U.S.C. § 841, and 22 D.C. Code § 4503(a)(1), (b)(1)

(hereinafter “TARGET OFFENSES”), as described in the search warrant affidavit, including, but

not limited to call logs, phone books, photographs, voice mail messages, text messages, images

and video, Global Positioning System data, and any other stored electronic data:

            1. Establishing or documenting the commission of the TARGET OFFENSES;

            2. Identifying locations where the individual committed the TARGET OFFENSES,

               traveled to before and after the commission of the TARGET OFFENSES, and in

               preparation for the TARGET OFFENSES;

            3. Reflecting the ownership and use of the item identified in Attachment A by the

               individual committing the TARGET OFFENSES;

            4. Documenting meetings and communications between individuals committing one

               or more of the TARGET OFFENSES;

            5. Reflecting communications between the individual committing one or more of the

               TARGET OFFENSES and other individuals, discussing the commission of one or

               more of the TARGET OFFENSES;

            6. Reflecting communications between the individual committing one or more of the

               TARGET OFFENSES and other individuals who may have assisted or provided

               support in the commission of one or more of the TARGET OFFENSES;




                                                2
Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 6 of 27




 7. Containing photographs or video that would constitute evidence of a violation of

    the TARGET OFFENSES;

 8. Documenting or containing evidence of the obtaining, secreting, transfer,

    expenditure and/or the concealment of narcotics in violation of the TARGET

    OFFENSES; and

 9. Documenting or containing evidence of the purchase of items from the assets

    derived from the commission of a narcotics trafficking offense in violation of the

    TARGET OFFENSES.

 10. Any records and information relating to stash houses, firearms, purchasers and

    suppliers of drugs;

 11. Evidence of who used, owned, or controlled the Device(s) at the time the things

    described in this warrant were created, edited, or deleted, such as logs, registry

    entries, configuration files, saved usernames and passwords, documents, browsing

    history, user profiles, email, email contacts, chat, instant messaging logs,

    photographs, and correspondence;

 12. Evidence of software, or the lack thereof, that would allow others to control the

    Device(s), such as viruses, Trojan horses, and other forms of malicious software,

    as well as evidence of the presence or absence of security software designed to

    detect malicious software;

 13. Evidence of the attachment to the Device(s) of other storage devices or similar

    containers for electronic evidence;

 14. Evidence of counter-forensic programs (and associated data) that are designed to

    eliminate data from the Device(s);



                                     3
Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 7 of 27




 15. Evidence of the times the Device(s) was used;

 16. Passwords, encryption keys, and other access devices that may be necessary to

    access the Device(s);

 17. Documentation and manuals that may be necessary to access the Device(s) or to

    conduct a forensic examination of the Device(s);

 18. Records of or information about Internet Protocol addresses used by the Device(s);

    and

 19. Records of or information about the Device(s)’s Internet activity, including firewall

    logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages,

    search terms that the user entered into any Internet search engine, and records of

    user-typed web addresses.




                                       4
         Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 8 of 27




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF:

 TWO CELLULAR DEVICES, A BLACK
 APPLE IPHONE AND BLACK ALCATEL
 FLIP PHONE, THAT ARE CURRENTLY IN                   21-sc-1418
 THE POSSESSION OF THE BUREAU OF
                                                     UNDER SEAL
 ALCOHOL, TOBACCO, FIREARMS, AND
 EXPLOSIVES AT 90 K STREET NE IN
 WASHINGTON, D.C. UNDER RULE 41


                 AFFIDAVIT IN SUPPORT OF AN APPLICATION
             UNDER RULE 41 FOR A WARRANT TO SEARCH AND SEIZE

       I, Kevin T. Smith, Special Agent of the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (ATF), Washington Field Division, Washington, D.C., being duly sworn, hereby

depose, and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of property—a digital

device—which is currently in law enforcement possession (the “TARGET DEVICES”), as

described in Attachment A, and the extraction from that property of electronically stored

information as described in Attachment B.

       2.      I am an investigative or law enforcement officer of the United States within the

meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is empowered by law

to conduct investigations and to make arrests for offenses enumerated in 18 U.S.C. § 2516.

       3.      I have been a Special Agent with ATF since August of 2015 and previously worked

as a Criminal Investigator with the United States Marshals Service. I am currently assigned to the


                                                 5
         Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 9 of 27




ATF Washington Field Division, High Intensity Drug Trafficking Area (HIDTA) group, which is

tasked with investigating drug and firearm related crime.

       4.      I have successfully completed numerous training programs hosted by ATF, the

Federal Law Enforcement Training Center, and other local and state law enforcement agencies. I

have received specialized training in the investigation of federal crimes involving the trafficking

of firearms and controlled substances. Further, I have participated in numerous firearm and

narcotics trafficking investigations that resulted in the arrest and convictions of numerous subjects,

the seizure of property and assets, and the seizure of controlled substances and firearms

       5.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant. It does

not set forth all of my knowledge, or the knowledge of others, about this matter.

       6.      I make this affidavit based, in part, on my personal knowledge and observations

derived from my participation in this investigation, information provided by other agents and law

enforcement officers, reports and data provided by other officers, which I have read and reviewed,

and, in part, upon information and belief. The sources of my information and belief include, but

are not limited to, oral and written reports regarding this and other investigations that I have

received, directly or indirectly, from agents of the ATF, and officers of the Washington, D.C.,




                                                  6
         Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 10 of 27




Metropolitan Police Department (MPD).

       7.      As a result of my personal participation in this investigation, as well as through

interviews with and analysis of reports submitted by other ATF agents and other law enforcement

officers who are involved in this investigation, I am familiar with all aspects of this investigation.

       8.      Based on my training and experience and the facts set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of 18 U.S.C. § 922(g)(1),

21 U.S.C. § 841, and 22 D.C. Code § 4503(a)(1), (b)(1) have been committed by Wayne Rushing

(hereinafter, referred to as “RUSHING”). There is also probable cause to search the Device(s),

further described below and in Attachment A, for the things described in Attachment B.


                     IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       9.      The properties to be searched are a Black Apple iPhone and a Black Alcatel Flip

Phone, as described in Attachment A, that is, the “TARGET DEVICES”

       10.     The TARGET DEVICES are currently in the possession of ATF at 90 K Street NW

in Washington, D.C.

                                           PROBABLE CAUSE

       11.     On April 22, 2021, at approximately 1740 hours, members of the Seventh District

Crime Suppression Team (CST) were conducting firearms interdiction in the Patrol Service Area

(PSA) 704. Officers were working the evening tour of duty, in full uniform and were operating a

marked scout car.

       12.     CST members proceeded to the 3400 block of 22nd Street SE in Washington DC.

Officers knew this area to be an open air drug market, and were aware of nine recent “sound of




                                                  7
         Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 11 of 27




gunshots,” calls for service, with a total of approximately 40 individual gunshots detected by

Shot Spotter in the previous 7 days.

        13.     Officers observed several subjects standing in front of a bricked area with one

subject appearing to be in the process of a hand to hand narcotics transaction. This individual

was weighing a quantity of what appeared to be marijuana on a digital scale. After weighing the

suspected marijuana, the individual handed it to another individual who was later identified as

Wayne RUSHING. Officers approached the individuals and inquired about the suspected

marijuana sale that had taken place. RUSHING and other subjects stated something to the effect

of, “Yeah, it’s just weed.” As Officers spoke with the individuals in the area, they noticed a large

bulge with distinct hard edges in the crotch area of RUSHING. Officers observed that the bulge

was shaped like a firearm magazine and was inconsistent with the human anatomy. Based on

Officers’ training and experience in conducting firearm interdiction, Officers knew that

individuals attempting to conceal firearms routinely concealed them in their crotch area.

Additionally, Officers observed that RUSHING was wearing several layers of undergarments.

Based on Officers’ training and experience, individuals attempting to conceal illegal firearms in

or about the crotch or waistband area, routinely wear extra undergarments in order to further

conceal and provide stability to the firearm as it is maintained in the waistband and/or crotch area

of their pants or shorts.

        14.     Officers questioned RUSHING as to the object concealed in his crotch area, to

which, RUSHIING stated, “Nothing.” Officers pointed to the area where they believed

RUSHING to be concealing a firearm and again questioned RUSHING about the bulge in his

crotch area. RUSHING stated something to the effect of, “I have something in my pocket,” and

pointed to a different pocket than the pocket that the Officers were previously referencing. Based



                                                 8
        Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 12 of 27




on the location of the bulge and the distinct hard edges of the item that RUSHING concealed, in

conjunction with the item being secured by several layers of undergarments, Officers believed

that RUSHIING was concealing a firearm.

       15.     Officers conducted a protective pat down of the outer garment of the unique

shaped bulge and immediately recognized the item as a firearm. Officers recovered a green and

black Polymer 80, 9 millimeter pistol from the area where they performed the protective pat

down of RUSHING’s person. The firearm was loaded with 1 round of ammunition in the

chamber and 26 rounds in an extended magazine. The firearm appeared to be fully functional and

capable of expelling a projectile by means of an explosive action. In addition, the firearm was

equipped with an illegal attachment that converts Semi-Automatic firearms to Fully Automatic.

       16.     RUSHING was placed under arrest and transported to MPD’s Seventh District

Police Station. During a search of RUSHING’s personal effects at MPD’s Seventh District,

Officers located 1 white pill which was determined to be Oxycodone. Additionally, the two

TARGET DEVICES were recovered from RUSHING’s person and secured in anticipation of

obtaining a search warrant. RUSHING was charged with Carrying a Pistol Without a License

Outside Home or Business, Possession of Unregistered Firearm/Unlawful Possession of a

Firearm or Destructive Device, Possession of a Large Capacity Feeding Device, Possession of

Unregistered Ammunition. Possession of a Controlled Substance.

       17.     On April 23, 2021, RUSHING was charged by Criminal Complaint in District of

Columbia Superior Court Criminal Case No. 2021 CF2 002323 with Unlawful Possession of a

Firearm (Prior Conviction), in violation of 22 D.C. Code, Section 4503 (a)(1) (2001 ed.).

       18.     For the same conduct as outlined above, Defendant has been charged by two-

count Indictment in United States District Court for the District of Columbia Criminal Case No.



                                                9
          Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 13 of 27




21-cr-329, charging RUSHING with Unlawful Possession of Ammunition by a Person Convicted

of a Crime Punishable by Imprisonment for a Term Exceeding One Year (18 U.S.C. § 922(g)(1))

and Unlawful Possession of a Firearm by a Person Convicted of a Crime Punishable by

Imprisonment for a Term Exceeding One Year (22 D.C. Code § 4503(a)(1), (b)(1)).1

        19.      A search of a RUSHING’s criminal history showed that on February 8, 2014, in

District of Columbia Superior Court Criminal Case No. 2013 CF2 010664, RUSHING plead

guilty to Attempt to Commit Robbery, which was a crime punishable by more than 12 months of

incarceration. For that crime, RUSHING was sentenced to 18 months of incarceration and 3

years of Supervised Release.

        20.      In 2019, RUSHING was arrested by MPD for Possession with Intent to Distribute

a Controlled Substance While Armed. RUSHING later pled guilty to Possession with Intent to

Distribute a Controlled Substance.

        21.      The TARGET DEVICES are currently in the lawful possession of ATF and stored

at 90 K Street NE in Washington, D.C. The TARGET DEVICES came into ATF’s possession

through MPD CST. As discussed, MPD CST recovered the TARGET DEVICES during a search

incident to arrest of RUSHING on April 22, 2021. Located inside of the gray phone case, which

housed the Apple iPhone (TARGET Device), was among other items, a picture identification

card for Wayne RUSHING.

        22.      The execution of a search warrant on the TARGET DEVICES would allow law

enforcement to, among other things: (i) identify communications relating to the trafficking of



1
  RUSHING has not yet had an initial appearance before the United States District Court for the District of
Columbia. However, upon his initial appearance, the U.S. Attorney’s Office for the District of Columbia has
informed your affiant that they will then move to dismiss the pending D.C. Superior Court case as both cases
involve the same conduct.


                                                        10
        Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 14 of 27




illegal firearms, firearm components, narcotics and communications evidencing the relationship

between parties; (ii) provide contact information regarding potential suppliers, customers, and

distributors of firearms; (iii) identify meeting locations for the potential commencement of illegal

firearms transactions or acquisition of firearms; and (iv) identify photographs of firearms,

members of the firearms trafficking conspiracy. All of the aforementioned information would

constitute evidence of the commission of the TARGET OFFENSES by RUSHING.



                                        TECHNICAL TERMS


       23.     Based on my training and experience, and information acquired from other law

enforcement officials with technical expertise, I know the terms described below have the

following meanings or characteristics:

               a.         “Digital device,” as used herein, includes the following three terms and their

respective definitions:

                          1)     A “computer” means an electronic, magnetic, optical, or other high

speed data processing device performing logical or storage functions, and includes any data storage

facility or communications facility directly related to or operating in conjunction with such device.

See 18 U.S.C. § 1030(e)(1). Computers are physical units of equipment that perform information

processing using a binary system to represent information. Computers include, but are not limited

to, desktop and laptop computers, smartphones, tablets, smartwatches, and binary data processing

units used in the operation of other products like automobiles.

                          2)     “Digital storage media,” as used herein, means any information

storage device in which information is preserved in binary form and includes electrical, optical,

and magnetic digital storage devices. Examples of digital storage media include, but are not


                                                   11
         Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 15 of 27




limited to, compact disks, digital versatile disks (“DVDs”), USB flash drives, flash memory cards,

and internal and external hard drives.

                       3)      “Computer hardware” means all equipment that can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices such

as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory storage

devices); peripheral input/output devices (including, but not limited to, keyboards, printers, video

display monitors, modems, routers, scanners, and related communications devices such as cables

and connections), as well as any devices, mechanisms, or parts that can be used to restrict access

to computer hardware (including, but not limited to, physical keys and locks).

               b.      “Wireless telephone” (or mobile telephone, or cellular telephone), a type of

digital device, is a handheld wireless device used for voice and data communication at least in part

through radio signals and also often through “wi-fi” networks. When communicating via radio

signals, these telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones, traditional “land line” telephones, computers, and

other digital devices. A wireless telephone usually contains a “call log,” which records the

telephone number, date, and time of calls made to and from the phone. In addition to enabling

voice communications, wireless telephones offer a broad range of applications and capabilities.

These include, variously: storing names and phone numbers in electronic “address books”;

sending, receiving, and storing text messages, e-mail, and other forms of messaging; taking,

sending, receiving, and storing still photographs and video; storing and playing back audio files;

storing dates, appointments, and other information on personal calendars; utilizing global



                                                 12
        Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 16 of 27




positioning system (“GPS”) locating and tracking technology, and accessing and downloading

information from the Internet.

               c.      A “tablet” is a mobile computer, typically larger than a wireless phone yet

smaller than a notebook, that is primarily operated by touch-screen. Like wireless phones, tablets

function as wireless communication devices and can be used to access the Internet or other wired

or wireless devices through cellular networks, “wi-fi” networks, or otherwise. Tablets typically

contain programs called applications (“apps”), which, like programs on both wireless phones, as

described above, and personal computers, perform many different functions and save data

associated with those functions.

               d.      A “GPS” navigation device, including certain wireless phones and tablets,

uses the Global Positioning System (generally abbreviated “GPS”) to display its current location,

and often retains records of its historical locations. Some GPS navigation devices can give a user

driving or walking directions to another location, and may contain records of the addresses or

locations involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites

orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly

transmits by radio a mathematical representation of the current time, combined with a special

sequence of numbers. These signals are sent by radio, using specifications that are publicly

available. A GPS antenna on Earth can receive those signals. When a GPS antenna receives

signals from at least four satellites, a computer connected to that antenna can mathematically

calculate the antenna’s latitude, longitude, and sometimes altitude with a high level of precision.

               e.      “Computer passwords and data security devices” means information or

items designed to restrict access to or hide computer software, documentation, or data. Data

security devices may consist of hardware, software, or other programming code. A password (a



                                                13
         Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 17 of 27




string of alpha-numeric characters) usually operates as a digital key to “unlock” particular data

security devices. Data security hardware may include encryption devices, chips, and circuit

boards. Data security software of digital code may include programming code that creates “test”

keys or “hot” keys, which perform certain pre-set security functions when touched. Data security

software or code may also encrypt, compress, hide, or “booby-trap” protected data to make it

inaccessible or unusable, as well as reverse the progress to restore it.

               f.      “Computer software” means digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer software

is stored in electronic, magnetic, or other digital form. It commonly includes programs to run

operating systems, applications, and utilities.

               g.      Internet Protocol (“IP”) Address is a unique numeric address used by digital

devices on the Internet. An IP address, for present purposes, looks like a series of four numbers,

each in the range 0-255, separated by periods (e.g., 149.101.1.32). Every computer attached to the

Internet must be assigned an IP address so that Internet traffic sent from and directed to that

computer may be directed properly from its source to its destination. Most Internet service

providers control a range of IP addresses. Some computers have static—that is, long-term—IP

addresses, while other computers have dynamic—that is, frequently changed—IP addresses.

               h.      The “Internet” is a global network of computers and other electronic devices

that communicate with each other using numerous specified protocols. Due to the structure of the

Internet, connections between devices on the Internet often cross state and international borders,

even when the devices communicating with each other are in the same state.

               i.      “Internet Service Providers,” or “ISPs,” are entities that provide individuals

and businesses access to the Internet. ISPs provide a range of functions for their customers,



                                                  14
            Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 18 of 27




including access to the Internet, web hosting, e-mail, remote storage, and co-location of computers

and other communications equipment. ISPs can offer a range of options in providing access to the

Internet, including via telephone-based dial-up and broadband access via digital subscriber line

(“DSL”), cable, dedicated circuits, fiber-optic, or satellite. ISPs typically charge a fee based upon

the type of connection and volume of data, called bandwidth, which the connection supports.

Many ISPs assign each subscriber an account name, a user name or screen name, an e-mail address,

an e-mail mailbox, and a personal password selected by the subscriber. By using a modem, the

subscriber can establish communication with an ISP and access the Internet by using his or her

account name and password.

                j.     A “modem” translates signals for physical transmission to and from the ISP,

which then sends and receives the information to and from other computers connected to the

Internet.

                k.     A “router” often serves as a wireless Internet access point for a single or

multiple devices, and directs traffic between computers connected to a network (whether by wire

or wirelessly). A router connected to the Internet collects traffic bound for the Internet from its

client machines and sends out requests on their behalf. The router also distributes to the relevant

client inbound traffic arriving from the Internet. A router usually retains logs for any devices using

that router for Internet connectivity. Routers, in turn, are typically connected to a modem.

                l.     “Domain Name” means the common, easy-to-remember names associated

with an IP address. For example, a domain name of “www.usdoj.gov” refers to the IP address of

149.101.1.32. Domain names are typically strings of alphanumeric characters, with each level

delimited by a period. Each level, read backwards – from right to left – further identifies parts of

an organization. Examples of first-level, or top-level domains are typically .com for commercial



                                                 15
        Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 19 of 27




organizations, .gov for the governmental organizations, .org for organizations, and .edu for

educational organizations. Second-level names will further identify the organization, for example

usdoj.gov further identifies the United States governmental agency to be the Department of Justice.

Additional levels may exist as needed until each machine is uniquely identifiable. For example,

www.usdoj.gov identifies the World Wide Web server located at the United States Department of

Justice, which is part of the United States government.

               m.      “Cache” means the text, image, and graphic files sent to and temporarily

stored by a user’s computer from a website accessed by the user in order to allow the user speedier

access to and interaction with that website in the future.

               n.          “Peer to Peer file sharing” (P2P) is a method of communication available to

Internet users through the use of special software, which may be downloaded from the Internet.

In general, P2P software allows a user to share files on a computer with other computer users

running compatible P2P software. A user may obtain files by opening the P2P software on the

user’s computer and searching for files that are currently being shared on the network. A P2P file

transfer is assisted by reference to the IP addresses of computers on the network: an IP address

identifies the location of each P2P computer and makes it possible for data to be transferred

between computers.         One aspect of P2P file sharing is that multiple files may be downloaded at

the same time. Another aspect of P2P file sharing is that, when downloading a file, portions of

that file may come from multiple other users on the network to facilitate faster downloading.

                      i.          When a user wishes to share a file, the user adds the file to shared

               library files (either by downloading a file from another user or by copying any file

               into the shared directory), and the file’s hash value is recorded by the P2P software.




                                                   16
        Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 20 of 27




               The hash value is independent of the file name; that is, any change in the name of

               the file will not change the hash value.

                      ii.     Third party software is available to identify the IP address of a P2P

               computer that is sending a file. Such software monitors and logs Internet and local

               network traffic.

               o.      “VPN” means a virtual private network. A VPN extends a private network

across public networks like the Internet. It enables a host computer to send and receive data across

shared or public networks as if they were an integral part of a private network with all the

functionality, security, and management policies of the private network.          This is done by

establishing a virtual point-to-point connection through the use of dedicated connections,

encryption, or a combination of the two. The VPN connection across the Internet is technically a

wide area network (WAN) link between the sites. From a user perspective, the extended network

resources are accessed in the same way as resources available from a private network-hence the

name “virtual private network.” The communication between two VPN endpoints is encrypted

and usually cannot be intercepted by law enforcement.

               p.      “Encryption” is the process of encoding messages or information in such a

way that eavesdroppers or hackers cannot read it but authorized parties can. In an encryption

scheme, the message or information, referred to as plaintext, is encrypted using an encryption

algorithm, turning it into an unreadable ciphertext. This is usually done with the use of an

encryption key, which specifies how the message is to be encoded. Any unintended party that can

see the ciphertext should not be able to determine anything about the original message. An

authorized party, however, is able to decode the ciphertext using a decryption algorithm that

usually requires a secret decryption key, to which adversaries do not have access.



                                                17
         Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 21 of 27




               q.      “Malware,” short for malicious (or malevolent) software, is software used

or programmed by attackers to disrupt computer operations, gather sensitive information, or gain

access to private computer systems. It can appear in the form of code, scripts, active content, and

other software. Malware is a general term used to refer to a variety of forms of hostile or intrusive

software.

 COMPUTERS, ELECTRONIC/MAGNETIC STORAGE, AND FORENSIC ANALYSIS

       24.     As described above and in Attachment B, this application seeks permission to

search for evidence, fruits, contraband, instrumentalities, and information that might be found

within the Device, in whatever form they are found. Based on my knowledge, training, and

experience, as well as information related to me by agents and others involved in this investigation

and in the forensic examination of digital devices, I respectfully submit that there is probable cause

to believe that the records and information described in Attachment B will be stored in the Device

for at least the following reasons:

                a. Based on your affiant’s knowledge, training, and experience, and in the

knowledge, training, and experience of other members of the ATF, cellphones are tools of the

narcotics trade. Narcotics traffickers communicate with customers, suppliers, and coconspirators

via cellphones. Narcotics traffickers use cellphones to arrange meetings, request narcotics, take

narcotics orders, and arrange for coconspirators to obtain and distribute narcotics. To avoid

detection by law enforcement, drug traffickers commonly use more than one cellphone and often

send text messages, rather than engage in oral communications.

                b.     Cellphones used by narcotics traffickers contain valuable information and

evidence relating to their narcotics trafficking. Such information consists of, but is not limited

to: call logs, phone books, photographs, voice mail messages, text messages, images and video,



                                                 18
       Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 22 of 27




Global Positioning System data, and any other stored electronic data. This information can: (i)

reflect the preparation for, arrangement of, and commission of the trafficking of narcotics; (ii)

identify locations where narcotics traffickers traveled to before and after transporting or selling

narcotics; (iii) reflect the ownership and use of the cellphones by the narcotics traffickers; (iv)

document meetings and communications between narcotics traffickers, their customers,

associates, and coconspirators; (v) reflect communications between narcotics traffickers and other

individuals, discussing the trafficking of narcotics; (vi) reflect communications between narcotics

traffickers and other individuals who may have assisted or provided support in the trafficking of

narcotics; (vii) document or contain evidence of the obtaining, secreting, transfer, expenditure

and/or the concealment of narcotics relating to the trafficking of narcotics; and (viii) document or

contain evidence of the purchase of items from the assets derived from the trafficking of narcotics.

               c.     Additionally, based on your affiant’s knowledge, training, and experience,

and in the knowledge, training, and experience of other members of the ATF, cellphones are tools

of the firearms trafficking trade as well. Firearms traffickers communicate with customers,

suppliers, and coconspirators via cellphones. These firearm traffickers use cellphones to arrange

meetings, request additional firearms or firearm parts, take firearm orders, and arrange for

coconspirators to obtain and distribute firearms. To avoid detection by law enforcement, firearm

traffickers also commonly use more than one cellphone and often send text messages, rather than

engage in oral communications. Based on your affiant’s knowledge, training, and experience, it

is common practice for firearms traffickers or illegal possessors of firearms to utilize cellphones

to photograph firearms or firearm parts which are in their possession. In many cases these




                                                19
        Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 23 of 27




photographs are submitted to social media platforms or utilized as advertisements for future

firearms trafficking or other illicit activity.

                d.              Individuals who engage in the foregoing criminal activity, in the

event that they change digital devices, will often “back up” or transfer files from their old digital

devices to that of their new digital devices, so as not to lose data, including that described in the

foregoing paragraph, which would be valuable in facilitating their criminal activity.

                e.     Digital device files, or remnants of such files, can be recovered months or

even many years after they have been downloaded onto the medium or device, deleted, or viewed

via the Internet. Electronic files downloaded to a digital device can be stored for years at little or

no cost. Even when such files have been deleted, they can be recovered months or years later

using readily-available forensics tools. When a person “deletes” a file on a digital device such as

a home computer, a smart phone, or a memory card, the data contained in the file does not actually

disappear; rather, that data remains on the storage medium and within the device unless and until

it is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in

free space or slack space – that is, in space on the digital device that is not allocated to an active

file or that is unused after a file has been allocated to a set block of storage space – for long

periods of time before they are overwritten. In addition, a digital device’s operating system may

also keep a record of deleted data in a “swap” or “recovery” file. Similarly, files that have been

viewed via the Internet are automatically downloaded into a temporary Internet directory or

“cache.” The browser typically maintains a fixed amount of electronic storage medium space

devoted to these files, and the files are only overwritten as they are replaced with more recently

viewed Internet pages. Thus, the ability to retrieve “residue” of an electronic file from a digital




                                                  20
         Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 24 of 27




device depends less on when the file was downloaded or viewed than on a particular user’s

operating system, storage capacity, and computer, smart phone, or other digital device habits.

       25.     As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

described in this affidavit, but also for forensic electronic evidence or information that establishes

how the digital device(s) were used, the purpose of their use, who used them (or did not), and

when. Based on my knowledge, training, and experience, as well as information related to me by

agents and others involved in this investigation and in the forensic examination of digital devices,

I respectfully submit there is probable cause to believe that this forensic electronic evidence and

information will be in any of the Device(s) at issue here because:

                a.     Although some of the records called for by this warrant might be found in

the form of user-generated documents or records (such as word processing, picture, movie, or

texting files), digital devices can contain other forms of electronic evidence as well. In particular,

records of how a digital device has been used, what it has been used for, who has used it, and who

has been responsible for creating or maintaining records, documents, programs, applications, and

materials contained on the digital device(s) are, as described further in the attachments, called for

by this warrant. Those records will not always be found in digital data that is neatly segregable

from the hard drive, flash drive, memory card, or other electronic storage media image as a whole.

Digital data stored in the Device(s), not currently associated with any file, can provide evidence

of a file that was once on the storage medium but has since been deleted or edited, or of a deleted

portion of a file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave digital data on a hard drive that show what tasks and processes

on a digital device were recently used. Web browsers, e-mail programs, and chat programs often



                                                 21
       Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 25 of 27




store configuration data on a hard drive, flash drive, memory card, or memory chip that can reveal

information such as online nicknames and passwords. Operating systems can record additional

data, such as the attachment of peripherals, the attachment of USB flash storage devices, and the

times a computer, smart phone, or other digital device was in use. Computer, smart phone, and

other digital device file systems can record data about the dates files were created and the

sequence in which they were created. This data can be evidence of a crime, indicate the identity

of the user of the digital device, or point toward the existence of evidence in other locations.

Recovery of this data requires specialized tools and a controlled laboratory environment, and also

can require substantial time.

               b.    Forensic evidence on a digital device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, chats, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time, and potentially who did not.

               c.     A person with appropriate familiarity with how a digital device works can,

after examining this forensic evidence in its proper context, draw conclusions about how such

digital devices were used, the purpose of their use, who used them, and when.

               d.     The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, digital device evidence is not always data that can be merely reviewed by a review team



                                                22
        Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 26 of 27




and passed along to investigators. Whether data stored on digital devices is evidence may depend

on other information stored on the devices and the application of knowledge about how the

devices behave. Therefore, contextual information necessary to understand other evidence also

falls within the scope of the warrant.

                e.     Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on the device. For example, the presence or absence of counter-forensic programs,

anti-virus programs (and associated data), and malware may be relevant to establishing the user’s

intent and the identity of the user.




                                            CONCLUSION

       26.     Based upon the above-referenced facts, your affiant asserts that there is probable

cause to believe that the TARGET DEVICES contain evidence of the TARGET OFFENSES.

       27.     Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41.

       28.     I further request that the Court permit the search warrant to be executed at any time

given that the TARGET DEVICES are contained on the premises of ATF.

       Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

telephone.


                                       ________________________________________________
                                       Kevin T. Smith, Special Agent
                                       Bureau of Alcohol, Tobacco, Firearms, and Explosives



                                                23
 Case 1:21-sc-01418-GMH Document 1 Filed 04/30/21 Page 27 of 27




Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on April 30, 2021.



                             ____________________________________________
                             G. MICHAEL HARVEY
                             UNITED STATES MAGISTRATE JUDGE




                                       24
